DETAILED ACTION
This Office action is in response to Applicant’s response to a restriction submitted on November 15, 2022.
Claims 32-43 and 63-68 are pending.
Claims 32-43 and 63-68 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 32-43) in the reply filed on November 15, 2022 is acknowledged.

Priority
Applicant’s claim for the benefit of application No. 16/232,882 filed on December 26, 2018 under 35 U.S.C. 120, which claims the benefit of application No. 15/725,643 filed on October 5, 2017 under 35 U.S.C. 121, which claims the benefit of application No. 14/494,168 filed on September 23, 2014 under 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 25, 2020, March 30, 2021, April 28, 2021, and September 9, 2021 were filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33-37 and 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 33, it recites the limitation “wherein the entry includes a pointer . . .” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 34-37 are also rejected since they are depended upon rejected base claims as set forth above.
Regarding claim 41, it recites the limitation “wherein the data includes identification information . . .” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 42 is also rejected since they are depended upon rejected base claims as set forth above.
Regarding claim 43, it recites the limitation “wherein the data includes a ‘live’ bit that indicates whether the enabled interface is inactive” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-43 and 63-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,729,338 B2 (‘338 Patent) in view of Li (US 2014/0071988 A1, included in the IDS submitted on April 28, 2021). 
Regarding claim 32, the ‘338 Patent discloses as set forth below:
Claim 32 of the instant Application
Claim 1 of the ‘338 Patent
Preamble: A network chip comprising: 
Preamble: A network chip comprising:

Limitation 1: a processor; and 

Limitation 2: a non-transitory computer readable memory storing a multicast destination table including a list of interfaces, wherein the list of interfaces includes an identifier of a main interface upon which a data packet is able to be transmitted and at least one identifier of at least one alternative interface upon which the data packet is able to be transmitted, wherein both the main interface and the at least one alternative interface reach the same destination.
Limitation 1: a memory;

Limitation 2: a multicast destination table stored in the memory and including a list of links, wherein the list of links includes an identifier of a main link upon which a data
packet is able to be transmitted and a plurality of identifiers of alternative links upon which the data packet is able to be transmitted, wherein both the main link and the alternative links reach the same destination; and


Limitation 3: a multicast replication engine that implements a switchover feature including transmitting the data packet to the
destination using the main link or one of the alternative links.


However, the ‘338 Patent does not explicitly disclose a processor; and a list of interfaces, a main interface, at least one alternative interface. 
Li discloses a processor (CPU 330, see FIG. 5 and ¶ 32); and 
a list of interfaces (MET table, see FIG. 3), a main interface (MET table includes PRIB [110], which includes mappings between current node address [112], corresponding interface ID [114], and next node address [116], see FIG. 3 and ¶ 20; for example, the current node address of B1 has next address of B2, which corresponds to interface ID of 2 [i.e., main interface], see FIG. 3), at least one alternative interface (MET table includes PHAB [120], which includes mappings between current PRIB address [124] and next PRIB address [126], see FIG. 3 and ¶ 22; for example, the current PRIB address of B1 has next PRIB address of B3, which corresponds to interface ID of 3, see FIG. 3 and ¶¶ 20, 22).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘338 Patent as taught by Li, since the modification, as suggested in ¶¶ 18-19 of Li, enables the use of MET table and integrate multiple linked lists into a single superposed linked list, if the linked lists share common nodes, thereby realizing storage space saving.
Regarding claims 33-43 and 63-68, the ‘338 Patent discloses as set forth below:
Claims of the instant Application
Claims of the ‘338 Patent
33
3
34
4
35
5
36
6
37
7
38
11
39
1
40
2
41
3
42
8
43
6
63
1
64
1
65
1
66
1
67
1
68
1



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 32, 38-43, and 63-68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2014/0071988 A1, included in the IDS submitted on April 28, 2021).
Regarding claims 32 and 39, Li discloses a network chip (network device, see FIG. 5) comprising: 
a processor (CPU 330, see FIG. 5 and ¶ 32); and 
a non-transitory computer readable memory (memory 340, see FIG. 5 and ¶ 32) storing a multicast destination table including a list of interfaces (MET table, see FIG. 3), wherein the list of interfaces includes an identifier of a main interface upon which a data packet is able to be transmitted (MET table includes PRIB [110], which includes mappings between current node address [112], corresponding interface ID [114], and next node address [116], see FIG. 3 and ¶ 20; for example, the current node address of B1 has next address of B2, which corresponds to interface ID of 2 [i.e., main interface], see FIG. 3) and at least one identifier of at least one alternative interface upon which the data packet is able to be transmitted (MET table includes PHAB [120], which includes mappings between current PRIB address [124] and next PRIB address [126], see FIG. 3 and ¶ 22; for example, the current PRIB address of B1 has next PRIB address of B3, which corresponds to interface ID of 3, see FIG. 3 and ¶¶ 20, 22), wherein both the main interface and the at least one alternative interface reach the same destination (according to PRIB, B2 eventually reaches B5 and then NULL [i.e., the main interface reaches B5 and then NULL], see FIG. 3; according to PHAB, B3 eventually reaches B5 and then NULL [i.e., the alternative interface reaches B5 and then NULL], see FIG. 3).
Furthermore, regarding claim 39, Li discloses a method of implementing a multicast replication engine (see FIG. 3), the method comprising: 
storing a list of interfaces with the multicast replication engine on a network switch (MET table, see FIG. 3); and 
transmitting the data packet to the destination with the multicast replication engine using the main interface or one of the alternative interfaces (a packet is transmitted from B1 to B3 based on PHAB, see FIG. 3).
Regarding claim 38, Li discloses wherein the interfaces in the list of interfaces are ordered within the list based on a metric (PRIB includes current node address [112], corresponding interface ID [114], and next node address [116], where the addresses and interface IDs are ordered based on , see FIG. 3 and ¶ 20).
Regarding claim 40, Li discloses wherein each interface of the list of interfaces is stored as an entry in the multicast destination table (entries in PRIB and PHAB, see FIG. 3).
Regarding claim 41, Li discloses wherein the data includes identification information of a corresponding interface (PRIB includes current node address [112], corresponding interface ID [114], and next node address [116], see FIG. 3 and ¶ 20), destination information (PRIB includes address B5 and the corresponding next address NULL, see FIG. 3), a pointer to the next interface (PRIB includes address B5 and the corresponding next address NULL, see FIG. 3).
Regarding claim 42, Li discloses wherein the data packet is replicated with the destination information (packets are replicated iteratively, see FIG. 2-3 and ¶ 10; moreover, the packets can be IP packets, which means the packets contain destination IP address, see ¶ 36).
Regarding claim 43, Li discloses wherein the data includes a "live" bit that indicates whether the enabled interface is inactive (next address field in PRIB indicates that the corresponding interface is NULL [i.e., inactive], see FIG. 3).
Regarding claims 63 and 66, Li discloses wherein the interfaces comprise one or more links (next address in PRIB corresponds to an interface, where the interface comprises at least one link, see FIG. 2-3).
Regarding claims 64 and 67, Li discloses wherein the main interface comprises a main link (next address in PRIB corresponds to an interface, where the interface comprises at least one link, see FIG. 2-3).
Regarding claims 65 and 68, Li discloses wherein the at least one alternative interface comprises at least one alternative link (next PRIB address in PHAB corresponds to an interface, where the interface comprises at least one link, see FIG. 2-3).

Allowable Subject Matter
Claims 33-37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the nonstatutory double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2419